MEMORANDUM**
Alfredo Rangel-Aviles, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion to reopen and reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen or reconsider for abuse of discretion. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002). We grant the petition for review.
Construing Rangel-Aviles’ motion as both a motion to reconsider and a motion to reopen for ineffective assistance of counsel, the BIA denied the motion because it did not establish an error of law or fact and did not comply with Matter of Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988). Although Rangel-Aviles’ motion did not comply with Lozada, the ineffective assistance of counsel is clear from the record as Rangel-Aviles’ attorney never informed him of the filing deadline for his cancellation of removal application. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1227 (9th Cir.2002) (holding that Lozada requirements need not be rigidly enforced where ineffective assistance of counsel is apparent from the record). Accordingly, the BIA abused its discretion in affirming the IJ’s order denying Ran-gel-Aviles’ motion to reopen for ineffective assistance of counsel.
In light of our disposition, we need not reach Rangel-Aviles’ due process challenge.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.